Per curiam.
The respondent was charged with violating Bar Rule 4-102, Standard 44, in that he wilfully abandoned and disregarded a matter to the detriment of his client.
The Special Master, after a hearing, found that the respondent accepted employment through one of his employees to represent Judith and Earl David Tollison in a dog bite case involving their daughter and accepted a retainer for the purpose of paying costs of filing the lawsuit. The lawsuit was never filed, and while respondent claims he referred the case to another attorney, the other attorney had no record of such referral. The Special Master also found that the respondent had refunded to his clients the $105.00 deposited with him for costs of filing the lawsuit.
The Special Master found that the respondent had violated Bar Rule 4-102, Standard 44, and rejected the respondent’s application for voluntary discipline on the terms submitted. The Special Master recommended that respondent be suspended from the practice of law for thirty days; that he establish an escrow account for clients funds; and that respondent be instructed to become familiar with the rules of the State Bar of Georgia.
Upon review of the record the State Disciplinary Board recommends that the respondent be suspended from the practice of law in the State of Georgia for a period of thirty days, and that respondent be notified that this is the second matter in which discipline has been imposed, and that a third or subsequent disciplinary sanction could be used for an order of disbarment under Bar Rule 4-103.
This Court has reviewed the entire record and accepts the recommendation of the State Disciplinary Board.
It is therefore ordered that the respondent be suspended from the practice of law in the State of Georgia for a period of thirty days beginning February 1,1982. It is further ordered that the respondent be advised that another disciplinary action could be the basis for an order of disbarment under Bar Rule 4-103.

It is so ordered.


All the Justices concur.

Ben S. Atkins, for Atkins.